







FIRST-CITIZENS BANK & TRUST COMPANY
LONG-TERM INCENTIVE PLAN
(As amended and restated by the Board of Directors on October 29, 2019)
1.
Purpose

The purpose of the First-Citizens Bank & Trust Company Long-Term Incentive Plan
(the “Plan”), is to provide selected salaried employees of First-Citizens Bank &
Trust Company or an affiliate thereof (collectively, the “Company” unless the
context otherwise requires) with the opportunity to earn awards (“awards”) in
the form of cash bonuses based upon attainment of preestablished, objective
performance goals, thereby promoting a closer identification of the
participating employees’ interests with the interests of the Company and its
shareholders, and further stimulating such employees’ efforts to enhance the
efficiency, profitability, growth and value of the Company.
2.
Plan Administration

The Plan shall be administered by the Compensation, Nominations and Governance
Committee (the “Committee”), or a subcommittee of the Committee, of the Board of
Directors (the “Board”) of First Citizens BancShares, Inc. (“BancShares”) and
First-Citizens Bank & Trust Company. In addition to action by meeting in
accordance with applicable laws, any action of the Committee with respect to the
Plan may be taken by a written instrument signed by all of the members of the
Committee, and any such action so taken by written consent shall be as fully
effective as if it had been taken by a majority of the members at a meeting duly
held and called. Subject to the terms of the Plan, the Committee shall have full
authority in its discretion to take any action with respect to the Plan,
including, but not limited to, the authority to (i) determine all matters
relating to awards, including selection of individuals to be granted awards and
all terms, conditions, restrictions and limitations of an award; and (ii)
construe and interpret the Plan and any instruments evidencing awards granted
under the Plan, to establish and interpret rules and regulations for
administering the Plan and to make all other determinations deemed necessary or
advisable for administering the Plan. The Committee’s authority to grant awards
and authorize payments under the Plan shall not in any way restrict the
authority of the Committee to grant compensation to employees under any other
compensation plan or program of the Company. The Committee also shall have the
authority and discretion to establish terms and conditions of awards (including
but not limited to the establishment of subplans) as the Committee determines to
be necessary or appropriate to conform to the applicable requirements or
practices of jurisdictions outside of the United States. Any decision made, or
action taken, by the Committee in connection with the administration of the Plan
shall be final, binding and conclusive. Notwithstanding the foregoing, the
Committee may delegate the administration of the Plan to one or more of its
designees (subject to any conditions imposed by the Committee), but only as may
otherwise be permitted under applicable laws, rules or regulations. In the case
of any such delegation, references to the “Committee” herein shall include such
designee or designees, unless the context otherwise requires. No member of the
Board or the Committee shall be liable for any action, determination or decision
made in good faith with respect to the Plan or any award paid under it. The
members of the Board and the Committee shall be entitled to indemnification and
reimbursement in the manner and to the fullest extent provided in the Company’s
articles of incorporation or by law.





--------------------------------------------------------------------------------





3.
Eligibility

The participants in the Plan (individually, a “participant,” and collectively,
the “participants”) shall be those salaried employees of the Company and its
affiliates who are designated from time to time as participants by the
Committee. Eligible participants shall be selected to participate on an annual
or other periodic basis as determined by the Committee. Participation in the
Plan for any one performance period does not guarantee that an employee will be
selected to participate in any other performance period. For the purposes of the
Plan, “performance period” shall mean a period established by the Committee
during which performance shall be measured to determine if any payment will be
made under the Plan. A performance period may be coincident with one or more
fiscal years of the Company, or any portion thereof, and performance periods may
be overlapping. An “affiliate” of the Company shall mean any company (or other
entity) controlled by, controlling or under common control with the Company,
including BancShares.
4.
Nature of Awards

Awards granted under the Plan shall be in the form of cash bonuses.
5.
Awards

(a)    Grant of Awards: At the time performance objectives are established for a
performance period as provided in Section 5(b) herein, the Committee also shall
assign to each participant a target cash bonus award applicable for the
particular performance period (each, a “target bonus”). A participant’s award,
if any, shall be earned based on the attainment of written performance
objectives approved by the Committee for a specified performance period, as
provided in Section 5(b) herein. Such performance objectives shall be
established by the Committee no more than 90 days after the commencement of the
performance period to which the performance objective relates and before 25% of
the relevant performance period has elapsed. During any fiscal year of the
Company, no participant may be paid more than the maximum award limitation
stated in Section 5(d) herein. The Committee may adjust awards as appropriate
for partial achievement of goals, exemplary effort on the part of a participant
and/or other external, extraordinary or mitigating circumstances and may also
interpret and make necessary and appropriate adjustments to performance goals
and the manner in which such performance goals are evaluated.
(b)    Performance Objectives: For each performance period, the Committee shall
establish one or more specific performance measures and specific goals for each
participant and/or for each group of participants. The performance objectives
established by the Committee shall be based on one or more performance measures
that apply to the individual participant (“individual performance”), business
unit/function performance (“business unit/function performance”), the Company as
a whole (“corporate performance”), or any combination of individual performance,
business unit/function performance or corporate performance. Without limiting
the foregoing, performance goals for business unit/function performance may be
set for an identifiable business group, segment, unit, affiliate, facility,
product line, product or function. If a participant’s performance goals are
based on a combination of individual performance, business unit/function
performance and/or corporate performance, the Committee may weight the
importance of each type of performance that applies to such participant by
assigning a percentage to it. The Committee may approve performance objectives
that are objective and based upon one or more of the following criteria, as
determined by the Committee: (i) revenues or sales; (ii) gross margins; (iii)
earnings per share; (iv) consolidated earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (v) net income;
(vi) operating income; (vii) book value per share, including tangible book value
per share; (viii) dividends per share; (ix) return on shareholders’ equity; (x)
return on investment; (xi) return on capital; (xii) improvements in capital
structure; (xiii) expense management; (xiv) operating margins; (xv) maintenance
or improvement of gross margins or operating margins; (xvi) stock price or total
shareholder return; (xvii) market share; (xviii) profitability; (xix) costs;
(xx) cash flow or free cash flow; (xxi) working capital; (xxii) return on
assets; (xxiii) economic wealth created, and/or (xxiv)





--------------------------------------------------------------------------------





strategic business criteria, based on meeting specified goals or objectives
related to market penetration, geographic business expansion, cost targets,
customer satisfaction, employee satisfaction, management of employment practices
and employee benefits, management of litigation, management of information
technology, goals relating to acquisitions or divestitures of product lines,
subsidiaries, affiliates or joint ventures, quality matrices, customer service
matrices and/or execution of pre-approved corporate strategy. In addition, the
Committee may approve performance objectives based on other criteria, which may
or may not be objective. The foregoing criteria may relate to the Company, one
or more of its affiliates or one or more of its divisions, units, partnerships,
joint venturers or minority investments, facilities, product lines or products
or any combination of the foregoing. The targeted level or levels of performance
with respect to such business criteria may be established at such levels and on
such terms as the Committee may determine, in its discretion, including but not
limited to on an absolute basis, in relation to performance in a prior
performance period, and/or relative to one or more peer group companies or
indices, or any combination thereof. In addition, the performance objectives may
be calculated without regard to extraordinary items.
(c)    Earning of Awards: As soon as practicable after the end of the
performance period, the Committee shall determine whether the performance goals
for the performance period were achieved and, if so, at what level of
achievement under specific formulae established for the performance period. If
the performance goals were met for the performance period, the Committee shall
determine the percentage, if any, of the award (which may exceed 100%) earned by
each participant and such award shall be paid in accordance with Section 5(e)
herein (subject, however, to the limitation on awards stated in Section 5(d)
herein).
(d)    Maximum Award Payable to Any One Participant: Other provisions of the
Plan notwithstanding, the maximum amount of cash bonus awards that may be paid
under the Plan to any one participant in any one fiscal year shall not exceed
$7,000,000.
(e)    Payment of Awards: An award earned by a participant with respect to a
performance period shall be paid to him following the determination of the
amount, if any, of the award. Without limiting the foregoing, awards payable
under the Plan shall be paid no later than 90 days following the last day of the
performance period with respect to the award. The Committee shall have the
unilateral discretion to reduce or eliminate the amount of an award granted to
any participant, including an award otherwise earned and payable pursuant to the
terms of the Plan.
(f)    Forfeiture and Clawback Provisions: Awards paid to participants shall be
subject to the provisions of any clawback policy implemented by the Company,
including, without limitation, the Company’s Incentive Compensation Policy.
6.
Termination of Employment and Other Events; Covenants

The Committee shall specify the circumstances in which awards shall be paid or
forfeited in the event of termination of employment by the participant or other
event prior to the end of a performance period or prior to payment of such
awards. Unless otherwise determined by the Committee, if a participant dies,
retires, becomes disabled, is assigned to a different position, is granted a
leave of absence, or if the participant’s employment is otherwise terminated
(except for cause) by the Company during a performance period, a pro rata share
of the participant’s award based on the period of actual participation may, at
the Committee’s discretion, be paid to the participant after the end of the
performance period if and to the extent that it would have become earned and
payable had the participant’s employment status not changed. The Committee may
require a participant, as a condition to the grant or payment of an award, to
enter or have entered into agreements or covenants with the Company obligating
the participant to not compete, to not interfere with the relationships of the
Company with customers, suppliers or employees in any way, to refrain from
disclosing or misusing confidential or proprietary information of the Company,
and to take or refrain from taking such other actions adverse to the Company as
the Committee may specify. The form of such agreements or





--------------------------------------------------------------------------------





covenants shall be specified by the Committee, which may vary such form from
time to time and require renewal of the agreements or covenants, as then
specified by the Committee, in connection with the allocation or payout of any
award.
7.
No Right to Employment

Nothing contained in this Plan or any action taken pursuant to the Plan shall be
construed as conferring upon any participant the right or imposing upon him the
obligation to continue in the employment of or service to the Company, nor shall
it be construed as imposing upon the Company the obligation to continue the
employment or service of a participant. Except as may be otherwise provided in
the Plan or determined by the Committee, all rights of a participant with
respect to an award and distribution of any cash payment subject to an award
shall terminate and be forfeited upon a participant’s termination of employment
or service with the Company.
8.
Amendment and Termination

The Board may amend, discontinue or terminate the Plan in whole or in part at
any time, provided that (a) approval of an amendment to the Plan by the
shareholders of the Company shall be required to the extent, if any, that
shareholder approval of such amendment is required by applicable laws, rules or
regulations; and (b) except as otherwise provided in Section 5(e), no such
amendment, discontinuance or termination of the Plan shall adversely affect any
award earned and payable under the Plan as of the date of such amendment or
termination without the participant’s consent. However, notwithstanding the
foregoing, the Committee shall have unilateral authority to amend the Plan and
any award (without participant consent) to the extent necessary to comply with
applicable laws, rules or regulations or changes to applicable laws, rules or
regulations (including Code Section 409A, related regulations and other
guidance), and to reduce or eliminate the amount of an award, as provided in
Section 5(e).
9.
Effective Date

The Plan, which was first effective as of January 1, 2014, was amended and
restated by the Board on October 29, 2019, effective as of January 1, 2019.
10.
Miscellaneous

(a)    Taxes; Offset: Any tax required to be withheld by any government
authority shall be deducted from each award. The Company has no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for the participant or any other person. Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with awards (including any taxes arising under Code Section
409A), and the Company shall not have any obligation to indemnify or otherwise
hold any participant harmless from any or all of such taxes. The Committee, in
its sole discretion (but subject to applicable law), may apply any amounts
payable to any participant hereunder as a setoff to satisfy any liabilities owed
to the Company by the participant.
(b)    Nonassignability: Unless the Committee determines otherwise, awards and
any other rights under the Plan shall not be subject to anticipation,
alienation, pledge, transfer or assignment by any person entitled thereto,
except by designation of a beneficiary or by will or the laws of intestate
succession.





--------------------------------------------------------------------------------





(c)    No Trust; Unfunded Plan: The obligation of the Company to make payments
hereunder shall constitute a liability of the Company to the participants. Such
payments shall be made from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the participants nor their beneficiaries shall have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Plan shall create or be construed as creating a trust of any
kind or any other fiduciary relationship between the Company and the
participants or any other person or constitute a guarantee that the assets of
the Company shall be sufficient to pay any benefits to any person. To the extent
that any person acquires a right to receive payments from the Company hereunder,
such right shall be no greater than the right of an unsecured creditor of the
Company.
(d)    Impact of Plan Award on other Plans: Awards granted pursuant to the Plan
shall not be treated as compensation for purposes of any other compensation or
benefit plan, program or arrangement of the Company, unless either (i) such
other plan, program or arrangement provides that compensation in the form of
awards payable under the Plan are to be considered as compensation thereunder,
or (ii) the Committee so determines. The adoption of the Plan shall not affect
any other incentive or other compensation plans or programs in effect for the
Company, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees of the Company.
(e)    Facility of Payments: If a participant or any other person entitled to
receive an award under this Plan (the “recipient”) shall, at the time payment of
any such amount is due, be incapacitated so that such recipient cannot legally
receive or acknowledge receipt of the payment, then the Committee, in its sole
and absolute discretion, may direct that the payment be made to the legal
guardian, attorney-in-fact or person with whom such recipient is residing, and
such payment shall be in full satisfaction of the Company’s obligation under the
Plan with respect to such amount.
(f)    Beneficiary Designation: The Committee may permit a participant to
designate in writing a person or persons as beneficiary, which beneficiary shall
be entitled to receive settlement of awards, if any, to which the participant is
otherwise entitled in the event of death. In the absence of such designation by
a participant, and in the event of the participant’s death, the estate of the
participant shall be treated as beneficiary for purposes of the Plan, unless the
Committee determines otherwise. The Committee shall have sole discretion to
approve and interpret the form or forms of such beneficiary designation.
(g)    Governing Law: The Plan shall be construed and its provisions enforced
and administered in accordance with the laws of the State of North Carolina,
without regard to the principles of conflicts of laws, and in accordance with
applicable federal laws.
(h)    Adjustments: The Committee is authorized at any time during or after the
completion of a performance period, in its sole discretion, to adjust or modify
the terms of awards or performance objectives, or specify new awards, (i) in the
event of any large, special and non-recurring dividend or distribution,
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, forward or reverse split, stock dividend,
liquidation, dissolution or other similar corporate transaction, (ii) in
recognition of any other unusual or nonrecurring event affecting the Company or
the financial statements of the Company (including events described in (i) above
as well as acquisitions and dispositions of businesses and assets and
extraordinary items determined under U.S. Generally Accepted Accounting
Principles (“GAAP”), or (iii) in response to changes in applicable laws and
regulations, accounting principles, and tax rates (and interpretations thereof)
or changes in business conditions or the Committee’s assessment of the business
strategy of the Company.





--------------------------------------------------------------------------------





(i)    Compliance with Code Section 409A: Notwithstanding any other provision in
the Plan or an award to the contrary, if and to the extent that Code Section
409A is deemed to apply to the Plan or any award granted under the Plan, it is
the general intention of the Company that the Plan and any such award shall, to
the extent practicable, be construed in accordance therewith. Deferrals pursuant
to an award otherwise exempt from Code Section 409A in a manner that would cause
Code Section 409A to apply shall not be permitted unless such deferrals are in
compliance with or exempt from Code Section 409A. Without in any way limiting
the effect of the foregoing, (i) in the event that Code Section 409A requires
that any special terms, provision or conditions be included in the Plan or any
award, then such terms, provisions and conditions shall, to the extent
practicable, be deemed to be made a part of the Plan and/or award, as
applicable, and (ii) terms used in the Plan or an award shall be construed in
accordance with Code Section 409A if and to the extent required. Further, in the
event that the Plan or any award shall be deemed not to comply with Code Section
409A, then neither the Company, the Board, the Committee nor its or their
designees or agents shall be liable to any participant or other persons for
actions, decisions or determinations made in good faith. In addition:
(i)    To the extent required by Section 409A of the Code, and notwithstanding
any other provision of this Plan to the contrary, no payment of Non-Qualified
Deferred Compensation (as such term is defined under Section 409A of the Code
and the regulations promulgated thereunder) will be provided to, or with respect
to, the participant on account of his separation from service until the first to
occur of (i) the date of the participant’s death or (ii) the date which is one
day after the six (6) month anniversary of his separation from service, but in
either case only if he is a “specified employee” (as defined under Section
409A(a)(2)(B)(i) of the Code and the regulations promulgated thereunder) in the
year of his separation from service. Any payment that is delayed pursuant to the
provisions of the immediately preceding sentence shall instead be paid in a lump
sum promptly following the first to occur of the two dates specified in such
immediately preceding sentence.
(ii)    Any payment of Non-Qualified Deferred Compensation made pursuant to a
voluntary or involuntary termination of the Participant’s employment with the
Corporation shall be withheld until the Participant incurs both (i) a
termination of his employment relationship with the Corporation and all of the
Affiliates and (ii) a “separation from service” with the Corporation and all of
the Affiliates, as such term is defined in Treas. Reg. Section 1.409A-1(h).
(iii)    To the extent the Plan provides that Non-Qualified Deferred
Compensation can be paid, at the discretion of the Committee, during a certain
period following a permissible payment event or trigger, and if the payment
period spans two taxable years of a participant, then such Non-Qualified
Deferred Compensation shall be paid during the second of such taxable years (but
not later than the 15th day of the third calendar month of such year).
(j)    Restrictions on Awards: Notwithstanding any other Plan provision to the
contrary, the Company shall not be obligated to make any distribution of
benefits under the Plan or take any other action, unless such distribution or
action is in compliance with applicable laws, rules and regulations (including
but not limited to applicable requirements of the Code).
(k)    Gender and Number: Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
(l)    Severability: If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
(m)    Binding Effect: The Plan shall be binding upon the Company, its
successors and assigns, and participants, their legal representatives,
executors, administrators and beneficiaries.
This First-Citizens Bank & Trust Company Long-Term Incentive Plan, as amended
and restated effective January 1, 2019, has been executed on behalf of the
Company on the 29th day of October, 2019.





--------------------------------------------------------------------------------





FIRST-CITIZENS BANK & TRUST COMPANY
By:    _____________________
Frank B. Holding, Jr.
Chief Executive Officer
ATTEST:
_____________________
Bridget L. Welborn
Secretary


[Corporate Seal]



